Case:20-01125-MCF13 Doc#:34 Filed:06/17/20 Entered:06/17/20 12:05:06                 Desc: Main
 In re Blair Ramos-Izquierdo Document Page 1 of 2
 Case No. 20-01125


                   THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF PUERTO RICO

  IN RE:
  LESLIE       CAROLINE                 BLAIR          CASE NO. 20-01125-MCF/NW
  RAMOS-IZQUIERDO
  Social Security: xxx-xx-0753                         CHAPTER 7

  Address:
  UNIVERSITY GARDENS
  774 GEORGETOWN
  SAN JUAN, PR 00927

  DEBTOR

                     MOTION REQUESTING LEAVE TO REPLY

 TO THE HONORABLE COURT:

 COMES NOW DEBTOR, represented by Legal Partners, PSC., and through the

 undersigned attorney respectfully represents and prays as follows:


 1.     The Chapter 7 Trustee, on 06/16/2020, filed a motion at docket entry number 33,

 opposing Debtor's right to convert to Chapter 13, to which the appearing party seeks leave

 to reply, herein after "the motion".


 2.     After reviewing the "motion", the appearing party, as required by Local Rule 7(c),

 hereby requests from this Honorable Court leave to reply to the "motion", extending the

 Local Rules term to file our reply by (21) days.


      NOTICE OF OPPORTUNITY TO OBJECT PURSUANT TO LBR 9013-1(h)
 Pursuant to Local Bankruptcy Rule 3015-2, within fourteen (14) days after service as
 evidenced by the certification, and an additional three (3) days pursuant to Fed. R. Bank.
 P. 9006(f) if you were served by mail, any party against whom this paper has been served,
 or any other party to the action who objects to the relief sought herein, shall serve and file


                                               1
Case:20-01125-MCF13 Doc#:34 Filed:06/17/20 Entered:06/17/20 12:05:06                   Desc: Main
 In re Blair Ramos-Izquierdo Document Page 2 of 2
 Case No. 20-01125


 an objection or other appropriate response to this paper with the Clerk’s office of the U.S.
 Bankruptcy Court for the District of Puerto Rico. If no objection or other response is filed
 within the time allowed herein, the paper will be deemed unopposed and may be granted
 unless: (i) the requested relief is forbidden by law; (ii) the requested relief is against public
 policy; or (iii) in the opinion of the Court, the interest of justice requires otherwise.

 WHEREFORE we pray from this Honorable Court to grant leave to answer the motion

 as herein requested, with an extension of time as requested, with any further relief that is

 just and proper.

 I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk
 of the Court using the CM/ECF system which will send notification, upon information and
 belief, of such filing to: Monsita Lecaroz Arribas, Esq., U.S. Trustee’s Office, Noreen
 Wiscovitch Rentas Esq, in addition to any and all parties registered in this case to receive
 CM/ECF Notices. We will serve by regular mail this document to any the above-named
 persons, upon knowing that they are non CM/ECF participants.
 RESPECTFULLY SUBMITTED.
 In Carolina, Puerto Rico, June 17, 2020

                                                             LEGAL PARTNERS, P.S.C.
                                                      138 Ave. Winston Churchill, PMB 316
                                                                     San Juan, P.R. 00926
                                                                 Telephone: (787) 791-1818
                                                                       Fax: (787) 791-4260

                                                                 /s/Juan M. Suárez Cobo
                                                                 JUAN M. SUÁREZ COBO
                                                                            USDCPR 211010
                                                                     suarezcobo@gmail.com
                                                                          Attorney for Debtor




                                                2
